Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, and 99 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bojarski et al. (US 2005/0033363; “Bojarski”). Bojarski discloses a cartridge (device of fig. 3, which stores at least two tabs, and is therefore considered a cartridge) for loading a closing device onto a delivery device (note: delivery device is not positively recited; claims are drawn only to a cartridge capable of loading a closing device onto a delivery device; device in fig. 3 of Bojarski capable of delivering closing device into another delivery device, e.g., needle or cannula), the cartridge comprising the closing device comprising one or more tabs (e.g., 16,18) and a sliding knot (e.g., 28), a tab holding feature (100 and associated lumen; note instant spec. lists passage defining seat for holding tab as corresponding structure for tab holding feature in at least par. [0090] of US 2018/0206841) for holding the one or more tabs of the closing device, ., by pushing them out of needle 100 and into a delivery device). For illustrative purposes only, the examiner has provided an examiner-annotated reproduction of a portion of fig. 3 of Bojarski, showing insertion of a tubular, cannula-type delivery device into the receiving passage (lumen 202 of sheath 200) of the cartridge (device of fig. 3) of Bojarski. 

    PNG
    media_image1.png
    328
    810
    media_image1.png
    Greyscale

 Regarding claim 3, the one or more tabs comprise one or more suture tabs since they are attached to suture and serve to anchor the suture to tissue. Regarding claim 99, the closing device comprises two or more tabs (16/18 fig. 3; 1014/1118; fig. 21a-d) wherein the cartridge loads at least two of the two or more tabs onto the delivery device upon a single linear motion. That is to say, when the distal end of a delivery device (e.g., cannula or needle) is inserted over needle (100) until it enters the receiving passage (lumen 202 of sheath 200), the plunger (170 or 1080) may be moved distally in a single linear motion to push both tabs (sequentially) onto the delivery device (i.e., into the lumen of the delivery device) if desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski in view of Sengun et al. (US 8,814,903; “Sengun”). Bojarski discloses the invention substantially as stated above including suture tabs, but fails to disclose that the suture tabs comprise one or more suture knots for forming into suture tabs.
Sengun discloses another closing device comprising one or more suture tabs (502, 508;
figs. 6a,b) and a sliding knot (518) (col. 13, Il. 15-52). Sengun discloses that the one or more
suture tabs may comprise one or more suture knots (see for example, fig. 2d) for forming into
suture tabs (see abstract; col. 4, Il. 39-45). It would have been obvious to one of ordinary skill in
the art to have modified the prior art of Bojarski to include suture tabs in the form of suture knots
that form the tabs as taught by Sengun in place of the anchor-body type tabs of Bojarski, since such a modification is considered a substitution of one Known form of suture anchor for another that leads to the predictable result of the knots forming an enlarged anchoring structure on the suture for anchoring the suture to tissue, and one skilled in the art would have a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






KSH 8/19/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771